UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-1447



CLETUS FONGOH,

                                                          Petitioner,

          versus


MICHAEL B. MUKASEY, Attorney General,

                                                          Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A98-610-644)


Submitted:   February 4, 2008           Decided:    February 14, 2008


Before WILKINSON, MICHAEL, and MOTZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Danielle L. C. Beach-Oswald, BEACH-OSWALD, Washington, D.C., for
Petitioner.    Peter D. Keisler, Assistant Attorney General, M.
Jocelyn Lopez Wright, Assistant Director, Mona Maria Yousif, Office
of Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Cletus    Fongoh,    a    native    and     citizen     of    Cameroon,

petitions for review of an order of the Board of Immigration

Appeals   (“Board”)        dismissing     his    appeal    from     the     immigration

judge’s decision, which denied his requests for asylum, withholding

of removal, and protection under the Convention Against Torture.

               Fongoh first contends that the Board erred in concluding

that he failed to appeal the immigration judge’s denial of his

applications for asylum and withholding of removal.                       Based on our

review of the record, we find that this claim lacks merit.                       In his

Notice of Appeal before the Board, Fongoh simply stated that “the

record    of    proceedings       will   not    support    the    findings      of    the

Immigration Judge that resulted in the denial of [his] application

for asylum, withholding of removal, and relief under Article III of

the   Convention        Against   Torture.”       He     failed   to      elaborate    or

otherwise      explain     how    the    immigration      judge’s      findings      were

inadequate or unsupported by the record.                  We therefore agree with

the Board that this general assertion of error, coupled with his

failure to raise these claims in his brief before the Board, was

insufficient to preserve the asylum and withholding claims for

review on appeal.

               Turning    to   Fongoh’s     remaining      claim,      we    find    that

substantial evidence supports the finding that he failed to meet

the standard for relief under the Convention Against Torture.                          To


                                         - 2 -
obtain such relief, an applicant must establish that “it is more

likely than not that he or she would be tortured if removed to the

proposed country of removal.” 8 C.F.R. § 1208.16(c)(2) (2007). We

find that Fongoh failed to make the requisite showing before the

immigration court.   We further find that the immigration judge

properly analyzed Fongoh’s claim as required by our decision in

Camara v. Ashcroft, 378 F.3d 361 (4th Cir. 2004).

          We therefore deny the petition for review.   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                    PETITION DENIED




                              - 3 -